FILED
                             NOT FOR PUBLICATION
                                                                             MAY 04 2016
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


RONALD S. BLOOMFIELD;      )                   No. 14-71133
JOHN EARL MARTIN, Sr.,     )
                           )                   SEC No. 3-13871
          Petitioners,     )
                           )                   MEMORANDUM*
      v.                   )
                           )
U.S. SECURITIES & EXCHANGE )
COMMISSION,                )
                           )
          Respondent.      )
                           )

                      On Petition for Review of an Order of the
                        Securities & Exchange Commission

                        Argued and Submitted April 6, 2016
                               Pasadena, California

Before: FERNANDEZ and BEA, Circuit Judges, and GONZALEZ ROGERS,**
District Judge.

      Ronald Bloomfield (“Bloomfield”) and John Martin (“Martin”)

(collectively, “Petitioners”) petition for review of an order of the Securities and


      *
       This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
         The Honorable Yvonne Gonzalez Rogers, District Judge for the U.S.
District Court for the Northern District of California, sitting by designation.
Exchange Commission (the “Commission”) which imposed sanctions,

disgorgement remedies, and penalties upon Petitioners for their violations of the

Securities Act of 19331 and the Securities Exchange Act of 1934.2 We deny their

petition.

       (1)      Bloomfield and Martin were, at all relevant times, stock brokers

employed by Leeb Brokerage Services, Inc. (“Leeb”). Petitioners assert that the

evidence before the Commission was insufficient3 to support the Commission’s

determination that Petitioners violated Section 5 of the 1933 Securities Act by

selling unregistered securities in interstate commerce (without an exemption).4

Petitioners claim entitlement to the Section 4(a)(4) “Broker’s Exemption,” which

exempts from Section 5’s registration requirement “transactions by a broker in

       1
           15 U.S.C. §§ 77a–77aa (“Securities Act”).
       2
           15 U.S.C. §§ 78a–78pp (“Exchange Act”).
       3
           See World Trade Fin. Corp. v. SEC, 739 F.3d 1243, 1247 (9th Cir. 2014).
       4
        See 15 U.S.C. § 77e(a), (c) (hereafter all references to section numbers are
to 15 U.S.C. unless otherwise stated). We have previously held that “[t]o establish
a prima facie case for violation of Section 5, the SEC must show [only] that (1) no
registration statement was in effect as to the securities; (2) the defendant directly or
indirectly sold or offered to sell securities; and (3) the sale or offer was made
through interstate commerce.” See SEC v. CMKM Diamonds, Inc., 729 F.3d 1248,
1255 (9th Cir. 2013). “Once the SEC introduces evidence that a defendant [sold or
offered an unregistered security through means of interstate commerce] the
defendant then has the burden of proof in showing entitlement to an exemption.”
Id.

                                            2
which such broker . . . . [a]fter reasonable inquiry is not aware of circumstances

indicating that the person for whose account the securities are sold is an

underwriter with respect to the securities or that the transaction is a part of a

distribution of securities of the issuer.” 17 C.F.R. § 230.144(g) (emphases added).

       Petitioners argue that the Commission, as part of its prima facie case, bore

the burden of showing that Petitioners do not qualify for the Broker’s Exemption.

We reject this argument as contrary to controlling precedent. See, e.g., World

Trade Fin. Corp. v. S.E.C., 739 F.3d 1243, 1247 (9th Cir. 2014); see also supra,

n.4.

       Petitioners relatedly argue that there is no substantial evidence to support the

Commission’s finding that Petitioners were not entitled to the Broker’s Exemption

because there is no evidence that Appellants’ customers were in fact underwriters

or were in fact distributing securities on behalf of an issuer in violation of Section

5. We reject this argument as well. It is clear from World Trade that the

touchstone of the Broker’s Exemption is whether the broker’s inquiry into the

nature and source of the shares he sold was “reasonable” under the circumstances

of a given transaction—not whether the broker’s customers were actually acting as

underwriters. Id. at 1247–50. Here, there was substantial evidence to support the

Commission’s determination that neither Bloomfield nor Martin conducted the

                                           3
kind of “reasonable inquiry” required to qualify for the Broker’s Exemption with

respect to Petitioners’ transactions in the nine unregistered securities as to which

Petitioners have been charged with Section 5 violations. The record contained

evidence of many “red flags” that the Commission reasonably concluded should

have alerted Bloomfield and Martin to the need to conduct a “searching inquiry.”

Id. at 1248. There is also substantial evidence to support the Commission’s

determination that Petitioners, instead, did next to nothing. Petitioners’ suggestion

that they could, or properly did, rely upon others to investigate for them is contrary

to our holding in World Trade. Id. at 1248–49 (“[B]rokers rely on third-parties at

their own peril, and will not avoid liability through that reliance when the duty of

reasonable inquiry rests with the brokers.”). The Commission did not err.

      (2)      Bloomfield and Martin next assert that the evidence was insufficient

to support the Commission’s determination that they had violated the Exchange

Act by aiding and abetting5 the failure of Leeb, the broker-dealer at which

Petitioners were registered representatives, to file Suspicious Activity Reports

(“SARs”).6 Again we disagree. Preliminarily, if Leeb violated the SARs


      5
          See Ponce v. SEC, 345 F.3d 722, 737 (9th Cir. 2003); see also § 78t(e).
      6
       See § 78q(a); 17 C.F.R. § 240.17a-8; 31 C.F.R. § 1023.320(a)(1), (2); see
also 31 C.F.R. § 103.19 (a)(1), (2) (2005).
                                                                     (continued...)

                                            4
requirements, it was not necessary that Leeb, the principal, be charged in order to

establish the aiding and abetting liability of Bloomfield and Martin. See, e.g.,

United States v. Mann, 811 F.2d 495, 497 (9th Cir. 1987); see also United States v.

Lynch, 437 F.3d 902, 915 (9th Cir. 2006) (en banc) (per curiam). Moreover,

substantial evidence supports the Commission’s determination that the numerous

transactions engaged in by Bloomfield and Martin on behalf of their customers

constituted suspicious activity7 and that Leeb was required to file SARs regarding

that activity.8 Here, again, there were many red flags indicative of potential

Exchange Act violations: for example, that the securities involved were penny

stocks,9 that entities were buying certain securities while associated entities were

selling them,10 that the entities selling the securities were receiving those shares in



      6
          (...continued)

      7
       See Nat’l Ass’n of Sec. Dealers, Inc. (NASD), Special NASD Notice to
Members 02-21, Anti-Money Laundering 10–11 (2002) (hereafter “NASD
Notice”).
      8
       See 17 C.F.R. § 240.17a-8; Requirement that Brokers or Dealers in
Securities Report Suspicious Transactions, 67 Fed. Reg. 44,048, 44,050–51 (Jul. 1,
2002); Requirement of Brokers or Dealers in Securities to Report Suspicious
Transactions, 66 Fed. Reg. 67,670, 67,672–73 (proposed Dec. 31, 2001).
      9
          See NASD Notice at 11; see also § 78c(a)(51)(A); 17 C.F.R. § 240.3a51-1.
      10
           See NASD Notice at 10–11.

                                            5
the form of large “deliveries” from unknown and thinly traded issuers, and that

proceeds from a large number of security transactions were being sent to a foreign

tax-haven.11

      The evidence also supports the Commission’s determination that Bloomfield

and Martin intentionally, or at least recklessly, aided and abetted Leeb in its SAR

violations. Petitioners were undoubtedly the front line in the detection and

screening of suspicious transactions. There is substantial evidence to support the

SEC’s factual determination that Martin and Bloomfield knew or reasonably

should have known of the red flags listed above, and knowingly or recklessly

failed to investigate or take reasonable steps to ensure Leeb’s compliance with

SAR filing requirements.12

      (3)       Finally, Bloomfield and Martin assert that the penalties imposed upon

them were so disproportionate to their offenses that the Eighth Amendment to the

United States Constitution was violated. See United States v. Bajakajian, 524 U.S.

321, 327–28, 334 (1998); see also Balice v. U.S. Dep’t of Agric., 203 F.3d 684,


      11
           See id. at 11.
      12
        See Cohen v. NVIDIA Corp. (In re NVIDIA Corp. Sec. Litig.), 768 F.3d
1046, 1053 (9th Cir. 2014), cert. denied, __ U.S. __, 135 S. Ct. 2349, 192 L. Ed.
2d 143 (2015); Siracusano v. Matrixx Initiatives, Inc., 585 F.3d 1167, 1180 (9th
Cir. 2009); Hollinger v. Titan Capital Corp., 914 F.2d 1564, 1568–69 (9th Cir.
1990) (en banc).

                                            6
698–99 (9th Cir. 2000). While the penalties were substantial, on the facts of this

case we disagree with their contentions. Their offenses were

extensive—Bloomfield and Martin engaged in a large number of transactions in

unregistered securities over a period of several years without investigating whether

the transactions in unregistered securities were lawful. The laws precluding that

kind of activity were well known to them, were specifically applicable to

individuals in their positions, and were largely ignored by them with the excuse

that others could stop the transactions.

      Moreover, the penalty structure for this genre of offenses was carefully

graduated or tiered by Congress.13 And within that structure, the Commission is

given a good deal of flexibility. In fact, the Commission could have assessed a

separate penalty for each of the many sales involved, but, instead, limited itself to

one penalty per named security (nine of them) rather than one per sale. It also

added just one penalty for all of the SAR violations, regardless of the total number.

      Finally, Bloomfield and Martin point out that the Commission did not show

the total loss to members of the public who were placed at risk by the improper

dealing. However, they ignore the inherent damage to the whole regulatory regime

      13
        See 15 U.S.C. § 78u-2(a), (b); see also 17 C.F.R. § 201.1003; 17 C.F.R. pt.
201, subpart E, tbl.III (2005).


                                           7
that the Commission is obligated to protect and the harm that their participation in

the machinations of their customers could do to public confidence in the securities

market in general. Cf. Balice, 203 F.3d at 699. In sum, the Commission did not

abuse its discretion in applying its penalty structure to Petitioners’ offenses; nor

were the penalties so excessive as to violate the Eighth Amendment.

      Petition DENIED.




                                           8